Citation Nr: 0900932	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-34 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. White, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
November 1979 to November 1983.  The claims file contains a 
"Report of Separation and Record of Service" form verifying 
that the veteran also served in the Army National Guard of 
Michigan from April 1986 to February 2001.  Although 
unverified, the record reflects that the veteran's period of 
Army National Guard service may have begun in September 1984.  
See March 2004 Formal Claim.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

Although the veteran's October 2005 substantive appeal 
requested a BVA hearing, this hearing request was withdrawn 
by the veteran in an August 2006 statement.  The August 2006 
statement also requested that any decision on the veteran's 
appeal be held in abeyance for 60 days while the veteran 
obtains a doctor's statement in support of his claim.  
However, no such statement was subsequently submitted.

The Board notes that the April 2005 rating decision also 
denied a claim of entitlement to service connection for a 
left ankle disability.  The veteran's July 2005 notice of 
disagreement, however, expresses disagreement only with the 
determinations regarding his right ankle and left knee.  
Based on this, an October 2005 statement of the case was 
issued addressing only these two issues.  The veteran's 
October 2005 substantive appeal discusses only the left knee 
and right ankle as "the two joints [that] have had traumatic 
injury to them."  Further, statements made by the veteran's 
representative also address only the left knee and right 
ankle claims.  See October 2005 Attachment to VA Form 646; 
December 2008 Informal Hearing Presentation.  Therefore, the 
Board finds that only the issues of entitlement to service 
connection for a left knee and a right ankle disability are 
on appeal in this case.

Finally, the Board notes that the veteran's March 2004 formal 
claim appears to make a claim for entitlement to service 
connection for a left ankle disability on a secondary basis.  
Although the April 2005 rating decision adjudicated the 
veteran's left ankle claim on a direct-incurrence basis, the 
RO has not yet adjudicated the issue of service connection 
for a left ankle disability as secondary to service-connected 
disability.  Therefore, the Board refers this issue back to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Board finds that a remand is necessary here to ensure 
compliance with VA's duty to assist under the VCAA.  
Specifically, it appears that not all avenues have been 
exhausted in attempting to obtain the veteran's service 
treatment records.  The claims file indicates that the RO 
completed two Personnel Information Exchange System (PIES) 
requests for the veteran's service treatment records, one in 
May 2004 and another in June 2004.  Negative responses to 
both requests came from "Address Code 13" which indicates 
The Adjutant General of the State of Michigan.   In response 
to the May 2004 request, it was recommended that the RO send 
a request to VA's Records Management Center (RMC).  The 
claims file does not reflect that such a follow-up request 
was made.  In addition, the claims file does not reflect that 
the RO contacted the National Personnel Records Center (NPRC) 
in its attempts to secure the veteran's service treatment 
records.  The Board finds that an attempt to locate the 
veteran's service treatment records from these locations 
should be made.

The Board notes that the RO received some of the veteran's 
service treatment records in response to a letter sent to the 
veteran's Army National Guard Unit.  The service treatment 
records received include some records from the veteran's 
active duty service, as well as some records from his 
subsequent National Guard service.  However, these records do 
not appear to be complete.  In particular, no record of the 
veteran's physical examinations upon entrance into, and 
separation from, active duty were included.  There are 
"Chronological Records of Medical Care" from September 1982 
which document a left knee injury in service.  However, there 
is no indication of any right ankle injury in the limited 
service treatment records that were received.  The Board 
notes that any additional service treatment records not yet 
associated with the claims file would be useful in its de 
novo adjudication of this appeal, particularly as the veteran 
alleges that his right ankle injury is documented in his 
service treatment records.  See July 2005 Notice of 
Disagreement.  Therefore, an attempt to obtain complete 
service treatment records from the veteran's active duty 
service, as well as his subsequent National Guard service, 
should be made.

In addition, the Board finds that the veteran's service 
personnel records should be obtained in order to adjudicate 
this claim.  Certain private medical records in the claims 
file suggest a possibility that the veteran may have 
sustained injuries related to his claimed disabilities which 
were incurred or aggravated during National Guard service.  
See, e.g., January 1999 Private Medical Record (noting that 
the veteran performs physical training in the National Guard 
and that he thinks his right ankle pain may stem from a pair 
of boots that did not fit correctly); May 1998 Private 
Medical Record (noting right ankle pain and swelling and 
noting that the veteran had been "in National Guard drill 
over [the] weekend," although he "denie[d] any injury or 
trauma").  Active military, naval, or air service includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Therefore, 
verification of all dates and types of service (i.e., ACDUTRA 
or INACDUTRA) that the veteran performed in the Army National 
Guard must be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Search all available repositories, to 
include the NPRC and VA's RMC, in an 
attempt to locate the veteran's complete 
service treatment records from his active 
service, as well as those from his service 
with the Army National Guard.  The claims 
folder should document the efforts made to 
obtain these records along with any 
negative responses.  If the service 
treatment records cannot be obtained, 
another letter should be sent to the 
veteran informing him of the steps taken 
to obtain the service treatment records, 
listing alternative sources, and 
requesting that he furnish any such 
records in his possession or that he 
identify the possible location of such 
records.

2.  Verify all periods of Army National 
Guard service, including all dates and 
types of service (i.e., ACDUTRA or 
INACDUTRA).  Search all available 
repositories, to include the NPRC, in an 
attempt to locate the veteran's complete 
service personnel records.  The claims 
folder should document the efforts made to 
obtain these records along with any 
negative responses.  If the service 
personnel records cannot be obtained, a 
letter should be sent to the veteran 
informing him of the steps taken to obtain 
the service personnel records, listing 
alternative sources, and requesting him to 
furnish any such records in his possession 
or to identify the possible location of 
such records.

3.  If any of the additional evidence 
discussed above includes any complaints or 
findings relative to the veteran's left 
knee and/or right ankle, the veteran should 
be afforded a new VA examination for the 
purpose of obtaining a medical nexus 
opinion which considers all the additional 
evidence obtained.  Include documentation 
in the claims folder that notice of the 
scheduled examination was sent to the 
veteran's most recent address of record.  
The claims folder must be made available to 
the examiner for review in conjunction with 
the examination.  All indicated tests 
should be performed.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or better) that any 
current left knee and/or right ankle 
disabilities are etiologically related to 
service.  The clinician is requested to 
provide a complete rationale for his or her 
opinion as a matter of medical probability 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.

4.  Thereafter, the RO shall re-adjudicate 
the veteran's claims, considering all 
evidence newly added to the claims file.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and should be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

